UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA



RENEE VENTO, et al.,

                       Plaintiffs,

               v.                                  Civil Action No. 09-289 (JMF)

INTERNAL REVENUE SERVICE,

                       Defendant.



                              MEMORANDUM OPINION

       Pending before me and ready for resolution are Plaintiffs’ Motion for Summary

Judgment [#11] (“Pls. Mot.”) and Internal Revenue Service’s Motion for Summary

Judgment [#14] (“Def. Mot.”).

                                      I. Background

       On June 6, 2007, plaintiffs made their initial Freedom of Information Act

(“FOIA”) request to the Internal Revenue Service (“IRS”). Complaint (“Compl.”) ¶ 6;

Pls. Mot. Ex. A. The IRS responded on July 9, 2007 and indicated that a response to

plaintiffs’ request would be forthcoming by October 10, 2007. Compl. ¶ 6; Pls. Mot. Ex.

B. On October 9, 2007 and again on January 10, 2008, the IRS contacted plaintiffs and

requested additional time to process and respond to plaintiffs’ FOIA request. Compl. ¶ 7;

Pls. Mot. Ex. C. On April 30, 2008, the IRS contacted plaintiffs to request payment in

the amount of $1955.00 for the estimated costs involved to produce the volume of

documents related to plaintiffs’ response. Compl. ¶ 8; Pls. Mot. Ex. D. Plaintiffs sent the

requested funds to the IRS on October 21, 2008, communicated with an IRS Disclosure

Specialist, and agreed that those documents not needing redactions should be sent to
plaintiffs as soon as possible, while those requiring redaction would be sent under

separate cover. Compl. ¶ 9; Pls. Mot. Ex. E. On October 31, 2008, plaintiffs received

approximately 2,136 documents from the IRS; however, on November 17, 2008, the IRS

sought an extension of time to release those documents requiring redactions. Compl. ¶¶

10-11; Pls. Mot. Exs. F & G. On December 3, 2008, the IRS released an additional 1,958

documents located in response to plaintiffs’ request and indicated that 18 documents

were redacted and two withheld completely according to FOIA exemption (b)(3). Compl.

¶ 12; Pls. Mot. Ex. H. The IRS requested a further extension of time to release the

documents, up to January 21, 2009, when it believed a final response could be provided.

Memorandum of Points and Authorities in Support of Plaintiffs’ Motion for Summary

Judgement [sic] [#12] (“Pls. Memo.”) at 2; Pls. Mot. Ex. G. On January 13, 2009, the

IRS released another 5,113 pages of responsive documents. Def. Mot. 2; Pls. Mot. Ex. I.

Finally, on February 9, 2009, the IRS released the remaining 2,721 responsive pages,

withholding 1,074 in full according to various FOIA exemptions. Def. Mot. 2; Pls. Mot.

Ex. I.

         A subsequent review of the withheld documents allowed the IRS to release an

additional 244 pages in full or in part to plaintiffs. Def. Mot. 2; Pls. Mot. Ex. K.

Plaintiffs filed this case in February 2009, seeking a court order for the IRS to disclose all

remaining documents responsive to the request. Compl. ¶ 15.

                                    II. Legal Standard

         Both parties have filed motions for summary judgment pursuant to Federal Rule

of Civil Procedure 56(c). Summary judgment may be granted if “the pleadings, the

discovery and disclosure materials on file, and any affidavits show that there is no



                                              2
genuine issue as to any material fact and that the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(c)(2). Substantive law is determinative of the facts

that are material, which are those “facts that might affect the outcome of the suit under

the governing law.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 247-48 (1986)

(citing 10A Charles Alan Wright, Arthur R. Miller, & Mary Kay Kane, Federal Practice

and Procedure § 2725 at 93-95 (2d. ed. 1987)).

       Summary judgment in FOIA cases is warranted “on the basis of agency affidavits

when the affidavits describe the justifications for nondisclosure with reasonably specific

detail, demonstrate that the information withheld logically falls within the claimed

exemption, and are not controverted by either contrary evidence in the record nor by

evidence of agency bad faith.” Miller v. Casey, 730 F.2d 733, 776 (D.C. Cir. 1984). The

court of appeals for the District of Columbia Circuit has found that an agency’s

justification for applying a FOIA exemption to withhold documents is sufficient if it

appears “‘logical’” or “‘plausible.’” Wolf v. CIA, 473 F.3d 370, 374-75 (D.C. Cir. 2007)

(quoting Gardels v. CIA, 689 F.2d 1100, 1105 (D.C. Cir. 1982); citing Hayden v. NSA,

608 F.2d 1381, 1388 (D.C. Cir. 1979)).

                                       III. Analysis

       Plaintiffs request that I grant summary judgment in their favor, finding no

genuine issue of material fact that defendant failed to disclose all of the documents

requested and that defendant withheld documents by improperly asserting FOIA

exemptions. Pls. Mot. 1. Plaintiffs claim that the IRS failed to produce the following

responsive documents: “(1) the case activity record for any IRS employee besides

[Revenue Agent] Moss; (2) internal documents relating to the Defendant’s position on



                                             3
the working law regarding the definition of Virgin Islands residency; (3) memorandum of

all interviews of persons regarding the individual income tax liabilities of the Plaintiffs;

(4) any IRS employee’s notes on any of the interviews of the Plaintiffs or of third parties

interviews regarding the Plaintiffs; (5) copies of all statements (sworn or otherwise)

given by individuals in connection with the investigation of the individual income tax

liabilities of the Plaintiffs; and (6) written reports and recommendations concerning the

proposed assessment of additional tax and penalties and any other information that is

related to the determinations by the Defendant.” Pls. Memo. 10.

       Plaintiffs’ claims can be distilled down to two issues: (1) was the search adequate;

and (2) were documents properly withheld. I will consider each in turn.

                                       A. The Search

       According to plaintiffs, the IRS failed to perform a reasonable search for the

requested documents. Pls. Memo. 4. The IRS argues that the search was reasonably

calculated to uncover documents responsive to plaintiffs’ request. Internal Revenue

Service’s Brief in Opposition to Plaintiffs’ Motion for Summary Judgment [#16] (“Def.

Opp.”) at 3-4. The plaintiffs requested information related to their individual income tax

liabilities for tax years 2002 through 2004. Memorandum of Points and Authorities in

Support of Internal Revenue Service’s Motion for Summary Judgment [#14] (“Def.

Memo.”) at 5; Compl. Ex. A. The IRS determined who was the agent assigned to the

examination of plaintiffs’ tax liabilities during that period, Revenue Agent Moss, and

obtained the responsive documents from her. Def. Memo. 3-4 (citing Declaration of

Kathleen Brewer (“Brewer Decl.”) ¶¶ 2-7). Plaintiffs argue that this is unreasonable,

because at least eleven other individuals were involved in the fact-finding process for the



                                              4
IRS case against plaintiffs and at least fourteen people may have responsive documents,

but their files were not searched for responsive documents. Pls. Memo. 13-14.

       The standard by which the Court must consider reasonableness is not whether

there was absolute exhaustion of the files, see Miller v. Dep’t of State, 779 F.2d 1378,

1385 (8th Cir. 1985), but whether the agency has shown that the search was “reasonably

calculated to uncover all relevant documents.” Steinberg v. Dep’t of Justice, 23 F.3d 548,

551 (D.C. Cir. 1994) (quoting Weisberg v. Dep’t of Justice, 745 F.2d 1476, 1485 (D.C.

Cir. 1984)). The court of appeals has warned that “[t]he question is not whether there

might exist any other documents possibly responsive to the request, but rather whether

the search for those documents was adequate,” which is judged by a standard of

reasonableness that depends on the facts of the case. Steinberg, 23 F.3d at 551. An

agency may rely upon “reasonably detailed, nonconclusory affidavits submitted in good

faith” to demonstrate the adequacy and reasonableness of a search. Id.

       Here, the IRS has submitted an affidavit by Kathleen Brewer, a Senior Disclosure

Specialist in the Office of Disclosure at the IRS, detailing the procedure followed in

conducting the search for documents. See Brewer Decl. ¶¶ 2-7. Brewer received the

assignment to process plaintiffs’ FOIA requests after the it was transferred from another

disclosure specialist, Glendsey Tucker. Id. at ¶ 2. After receiving plaintiffs’ requests on

June 11, 2007, Tucker searched the IRS’s Integrated Data Retrieval System (“IDRS”) for

records pertaining to plaintiffs. Id. at ¶ 3. The search produced information that there

was examination activity in plaintiffs’ records for each tax year requested. Id. From this

information, Tucker searched the IRS’s Audit Information Management System

(“AIMS”) transcripts and determined that either Rosemary Burke or Eloise McCullogh



                                              5
was the assigned Revenue Agent on the examination. Id. On June 18, 2007, based on

that information, Tucker e-mailed both revenue agents to inquire which of the two

actually had the case. Id. On June 20, 2007, Jacqueline Moss responded that she was in

fact the agent assigned to the case and requested that Tucker provide her with a search

memo and a copy of the requests. Id. at ¶ 4. On February 21, 2008, the requests were

transferred to Brewer, who reviewed the documents provided by Moss, determined what

information should be withheld, and calculated the processing fees due. Id. at ¶¶ 5 & 7.

       According to plaintiffs, this search is unreasonable because it did not include a

search of any other files from IRS employees whom plaintiffs allege to have relevant

documents. Pls. Memo. 13. Plaintiffs provide evidence that other IRS employees

participated in their case by showing that employees other than Moss attended certain

interviews that took place beginning January 18, 2008. Id. at 13-14. Further, e-mails

from Moss, produced on July 28, 2009, show that other possible IRS employees were

involved in the audit of plaintiffs. Id. at 14. Defendant argues FOIA requests have

temporal limits, and that, in determining which records are responsive to a request, IRS

regulations set the cut-off date for a FOIA request as “the date of the receipt of the

request by the appropriate disclosure officer.” Def. Opp. 2 (quoting 26 C.F.R. § 601.702

(c)(8)(ii)). Plaintiffs argue that, despite the regulation, the cut-off date should be January

8, 2008, the date when the IRS wrote to plaintiffs, asking for additional time to process

their request. See Statement of Material Facts for Which There is No Genuine Issue In

Support of Plaintiffs’ Motion for Summary Judgment, Pls. Mot. at Ex. C. Plaintiffs’

finding of significance in the typical request of IRS for additional time is misplaced.

That the IRS needed more time to process the request and suggested that it would finish



                                              6
by a certain date did not somehow retroactively amend plaintiffs’ request so that it should

be deemed to include documents created after the date of the request, June 6, 2007, but

before the date IRS proposed as the day it hoped to finish, April 10, 2008. Plaintiffs are,

of course, entitled to file another FOIA request, and the cut-off date for that request will

be, once again, the date of its request. Plaintiffs’ notion, that somehow the cut-off date is

miraculously transmuted into the date for the proposed response, would unfairly permit

plaintiffs to “jump the queue” in front of all the other requests received by IRS after June

6, 2007.

       There is no inconsistency between this conclusion and the decision in Public

Citizen v. Dep’t of State, 276 F.3d 634, 644 (D.C. Cir. 2002), in which the court of

appeals rejected the Department of State’s use of the request date as the cut-off date for

the search and held “that with minimal administrative hassle, the Department could apply

a date-of-search cut-off” to a particular search. In the same breath, the court stated that

“nothing in this opinion precludes the Department [of State] or any other federal agency

from attempting a more compelling justification for imposing a date-of-request cut-off on

a particular FOIA request.” Id.

        It is clear, however, from Kathleen Brewer’s affidavit, that plaintiffs’ request was

received on June 11, 2007 and that an IRS employee almost immediately began

researching the IRS database for records pertaining to the plaintiffs. Brewer Decl. at ¶ 3.

Within a week, that employee had asked two IRS agents who had the case, and another

responded two days later that she had the case. Thus, the search began within five days

of the request, and I see no reason to use any date other than the request date as the cut-

off, since the search date is only a few days later. The IRS’s use of the request date can



                                              7
hardly be described as arbitrary. On the other hand, plaintiffs’ use of January 10, 2008,

the date the IRS asked for more time to complete the search, has nothing to recommend it

for all the reasons stated above.

       Glendsey Tucker, an IRS employee, transferred plaintiffs’ request to Kathleen

Brewer, a senior IRS disclosure specialist. Brewer determined that the IRS revenue

agent assigned to the case was either Rosemary Burke or Eloise McCullogh. Tucker e-

mailed both of them, asking who had plaintiffs’ case. Neither replied. Instead,

Jacqueline Moss responded that she was the assigned agent. Brewer Decl. ¶¶ 2-3.

       Plaintiffs first object to the failure of Brewer to ascertain whether Burke or

McCullogh had any responsive records. It must be recalled, however, that plaintiffs now

have thousands of documents, and they do not point to one suggesting the involvement of

either Burke or McCullogh. From their names showing up in a database as assigned

agents hardly follows that they had any thing to do with plaintiffs’ case, let alone that

they have any responsive documents.

       The presence of other IRS employees at interviews in 2008, after the date of the

request, does not in itself provide any evidence that those or other employees would have

documents that were created prior to the cut-off date. Plaintiffs provide a string of e-

mails from Moss to other individuals regarding a request for “the 2004 returns of the

Vento’s.” See Pls. Mot. Ex. P. Moss asks two people to make the requests; they then ask

another person to “take care of this.” Id. There is no reference to additional documents in

the e-mails. In addition, there is an e-mail string in the same exhibit regarding an

extension document from Lana Vento. Id. Moss is e-mailing a group of individuals about

the status of the documents. Id. She indicates that she will let them know when she has



                                              8
received the documents in question. Id. Moss refers to documents, which she is waiting

to receive from plaintiffs in this case and of which she confirms receipt. Id. There is no

indication that recipients or authors of these e-mails possessed any documents, much less

that they possessed documents that Moss herself did not also have. Id. The court of

appeals has found that speculating about the existence of other documents does not rebut

the presumption of good faith accorded to affidavits submitted by the agency. SafeCard

Services, Inc. v. SEC, 926 F.2d 1197, 1200 (D.C. Cir. 1991) (citing Ground Saucer

Watch, Inc. v. CIA, 692 F.2d 770, 771 (D.C. Cir. 1981) (citations and quotation marks

omitted)). Plaintiffs do not provide the Court with more than speculation that other

documents exist and cannot adequately rebut the presumption of good faith. As such, I

find the IRS’s search to be reasonable.

                                  B. Withheld Documents

       FOIA vests the court with the authority to determine whether a document or any

part of a document is properly withheld under the enumerated FOIA exemptions. 5

U.S.C. § 552(a)(4)(B).1 The agency has the burden of proving that “each document that

falls within the class requested either has been produced, is unidentifiable, or is wholly

exempt from the Act’s inspection requirements.” Citizens for Responsibility and Ethics

in Washington v. Dep’t of Homeland Sec., 648 F. Supp. 2d 152, 155 (D.D.C. 2009)

(citing Goland v. CIA, 607 F.2d 339, 352 (D.C. Cir. 1978), cert. denied, 445 U.S. 927,

(1980); see also Maydak v. Dep’t of Justice, 218 F.3d 760, 764 (D.C. Cir. 2000)). In

granting summary judgment, the Court may only consider the information provided by

the government in affidavits or declarations that “the documents and the justifications for


1
 All references to the United States Code or the Code of Federal Regulations are to the
electronic versions that appear in Westlaw or Lexis.
                                              9
nondisclosure with reasonably specific detail, demonstrate that the information withheld

logically falls within the claimed exemption, and are not controverted by either contrary

evidence in the record nor by evidence of agency bad faith.” Military Audit Project v.

Casey, 656 F.2d 724, 738 (D.C. Cir. 1981).

                                   1. Structure of the Analysis

        Only 46 of the withheld documents are at issue, with the IRS claiming one or

more exemptions as a basis for withholding them. As to certain documents, plaintiffs

concede the applicability of one exemption while protesting against IRS’s reliance on

another. The following chart illustrates the parties’ dispute and my rulings, resolving

them. Thus, it shows the Bates number of the document, the exemptions claimed by IRS,

any concession made by plaintiffs that an exemption applies, plaintiffs’ objection to the

claim of exemption as to that same document and my conclusion that a particular

exemption applies.

 Bates           Exemptions          Plaintiffs           Plaintiffs object   Sufficient
 Number          claimed             concede              to Exemption        Basis Court
                                     Exemption                                finds for
                                                                              Exemption
 #00027                 3, 6                 6                     3                6
 #00028                 3, 6                 6                     3                6
 #00231                 3, 5                                      3, 5              5
 #00232          3 (one line), 5             5                     3                5
 #00238-239           5, 7(C)                                      5             5, 7(C)
 #00240-241          3, 5, 7(A)                                   3, 5            7(A)
 #00242                 3, 5                                      3, 5              --
 #00243               5, 7(C)               7(C)                   5             5, 7(C)
 #00246               3, 7(C)                                      3               7(C)


                                                 10
#00302         3, 5, 7(A)        5                 5, 7(A)
#00314       3, 5, 7(A), (C)     5         3     5, 7(A), 7(C)
#00325-326    3, 5, 6, 7(A)      6         3       6, 7(A)
#00455          3, 7(C)                    3         7(C)
#00456          5, 7(C)                    5       5, 7(C)
#00457-461      5, 7(E)         7(E)       5        5, 7(E)
#00464-466   3, 5, 7(A), (C)              3, 5   5, 7(A), (C)
#00475         3, 6, 7(A)        6         3       6, 7(A)
#00494          3, 7(A)                    3         7(A)
#00496        3 (one line),      3         5      3, 5, 7(A)
                 5, 7(A)
#00497-498      5, 7(A)        5, 7(A)     3       5, 7(A)
#00518-520    3 (one line),               3, 5       7(A)
                 5, 7(A)
#00529         3, 5, 7(A)                 3, 5       7(A)
#00530         3, 5, 7(A)                 3, 5       7(A)
#00532-533     3, 5, 7(A)        3         5      3, 5, 7(A)
#00534          3, 7(A)                    3         7(A)
#00535       3,6, 7(A), (C)      6         3     6, 7(A), 7(C)
#00608         3,6, 7(C)         6         3       6, 7(C)
#00609         3, 5, 7(A)                 3, 5       7(A)
#00612          6, 7(C)          6         3       6, 7(C)
#00616-618     3, 5, 7(A)                 3, 5       7(A)
#00622          3, 7(C)                    3         7(C)
#00623             3                       3         7(C)
#00626         3, 5, 7(C)                 3, 5       7(C)
#00633-634      5, 7(A)                    5       5, 7(A)
#00638       3, 5, 7(A), (C)     5         3     5, 7(A), 7(C)
#00639-643      3, 7(C)                    3         7(C)

                                     11
 #00645-646            3, 5                 5                   3                     5
 #00647-648            3, 5                                    3, 5                   5
 #00653          3, 5, 7(A), (C)            5                   3            5, 7(A), 7(C)
 #00752-753            3, 5                 5                   3                     5
 #00755, 766           3, 5                 5                   3                     5
 #00757-758             5                                       5                     5
 #00761             3, 5, 7(A)                                  3                    7(A)
 #00877             3, 6, 7(C)              6                   3                6, 7(C)
 #00886              3, 7(C)                                    3                    7(C)
 #001036         5, 6, 7(A), (C)            6                   5              5, 6, 7(A),
                                                                                  7(C)


       Obviously, if plaintiffs concede the applicability of an exemption, the document

is exempt and there is no reason to reach the question of whether it is exempt under any

other exemption. Additionally, even if plaintiffs do not concede the point, if I conclude

that one exemption has been properly applied, there is no reason to reach the question of

whether any other was properly applied as well. I will therefore consider the exemptions

claimed in the following order: Section B(2) will consider plaintiffs’ objections to the

application of Exemption 7(A) & 7(C); Section B(3) will consider plaintiffs’ objections

to the application of Exemption 5 and the attorney-client privilege; Section B(4) will

consider plaintiffs’ objections to the application of Exemption 5 and the work product

privilege; Section B(5) will consider plaintiffs’ objections to the application of

Exemption 5 and the deliberative process privilege; and Section B(6) will consider

plaintiffs’ objections to the application of Exemption 3.

                                   2. Exemption 7(A) & 7(C)



                                                12
       As noted in the chart, 34 documents are withheld under Exemption 7(A) and (C),

which allows an agency to withhold documents that are compiled for law enforcement

purposes when the information “could reasonably be expected to interfere with

enforcement proceedings” or “could reasonably be expected to constitute an unwarranted

invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(A) & (C).

       The Court may rely on affidavits that describe the withheld documents in

sufficient detail to determine that they were compiled in the course of an investigation

and for law enforcement purposes. See, e.g., Barney v. IRS, 618 F.2d 1268, 1272-73 (8th

Cir. 1980) (government need only establish that the documents were investigatory

records compiled for law enforcement purposes and that production would interfere with

pending enforcement proceedings and finding that it was apparent by the very nature of

plaintiffs’ request that they sought disclosure of all investigatory records compiled on

them by the IRS). In this case, plaintiffs seek the “administrative file” for the audit,

including:

       any worksheets, workpapers, notes, documents, memoranda, computations and
       other materials prepared or accumulated relative to this examination and other
       materials prepared or accumulated relative to this examination by employees of
       the [IRS], any other governmental agency, or otherwise, including internal
       documents, memoranda, memoranda of all interviews of persons regarding the
       individual income tax liabilities of the taxpayer, copies of all statements (sworn or
       otherwise) given by individuals in connection with the investigation of the
       individual income tax liabilities of the taxpayer, case activity record, written
       reports and recommendations concerning the proposed assessment of additional
       tax and penalties and any other information that is related to the determinations
       by the [IRS].

Pls. Mot. Ex. A. The very nature of the documents sought implicates Exemption 7. They

were clearly compiled in the course of an investigation into plaintiffs’ tax liability.




                                              13
       The documents related to the examination, or audit, of the plaintiffs’ tax liability

are most certainly “law enforcement records” under this exemption. Plaintiffs’ assertion

that a distinction should be drawn between civil and criminal enforcement of the Internal

Revenue Code is incorrect. The Internal Revenue Code is a law and the IRS enforces it,

no matter the ultimate nature of the proceeding brought against the taxpayer. To create

the narrower exemption that plaintiffs want, premised on the popular use of the words

“law enforcement” to mean police agencies, amends the statute and imputes to Congress

an irrational intention to distinguish between the manner in which various agencies

enforce law so that the records of, let us say, the FBI are exempt, but the records of the

Department of Agriculture are not, even though both obviously enforce the law in

different ways. There is no warrant in the law for that distinction and the federal courts

have rejected it. See, e.g., EduCap Inc v. IRS, No. 07-CV-2106, 2009 WL 416428, at *4

(D.D.C. Feb. 18, 2009) (citing Faiella v. IRS, No. 05-CV-238, 2006 WL 2040130, at *4

(D.N.H. July 20, 2006)); see also White v. IRS, 707 F.2d 897, 901 (6th Cir. 1983) (citing

Williams v. IRS, 345 F. Supp. 591, 593 (D.Del. 1972), aff’d 479 F.2d 317 (3rd Cir.

1973), cert. denied sub nom. Donlon v. IRS, 414 U.S. 1024 (1973); Pope v. United

States, 599 F.2d 1383, 1385 (5th Cir. 1979) (finding FOIA Exemption 7(A) applicable to

investigation-developed documents, whether potentially civil or criminal in import)).

The IRS clearly indicated that the release of the withheld information in this case could

reasonably be expected to interfere with enforcement proceedings, claiming that the

disclosure “could reveal the identity of cooperating witnesses and reveal physical and/or

testimonial evidence gathered to date, reveal transactions being investigated; or the

reliance placed by the government on such information.” Singh Decl. ¶ 23.



                                             14
       Other than their asserted distinction between audits and criminal enforcement,

plaintiffs do not otherwise object to the application of Exemption 7(A) to these

documents. I therefore conclude that the documents fall within Exemption 7(A). Thus, I

find that all of the documents withheld in accordance with this exemption were properly

withheld, including Bates ## 00240-241, 00302, 00314, 00325-326, 00464-466, 00475,

00494, 00496, 00497-498, 00518-520, 00529, 00530, 00532-533, 00534, 00535, 00609,

00616-618, 00633-634, 00638, 00653, 00761, and 001036.

       The other grounds asserted by the IRS for withholding documents under

Exemption 7 is that the withheld documents “could reasonably be expected to constitute

an unwarranted invasion of personal privacy.” 5 U.S.C. § 552(b)(7)(C). The IRS

indicated that it asserted Exemption 7(C) on documents to protect the names, addresses,

telephone numbers, and social security/EIN numbers for third party witnesses not

directly involved with the examination of the plaintiffs’ tax liability. Singh Decl. ¶ 24.

The D.C. Circuit has held that, “unless access to the names and addresses of private

individuals appearing in files within the ambit of Exemption 7(C) is necessary in order to

confirm or refute compelling evidence that the agency is engaged in illegal activity, such

information is exempt from disclosure.” SafeCard, 926 F.2d at 1206. While plaintiffs

claim that they have a right to this third-party information under 26 U.S.C. § 7602, which

requires the IRS to inform plaintiffs of third-party summons,2 plaintiffs have not claimed

that the IRS is engaged in an illegal activity, and this information is necessary either to

refute or establish that assertion. Further, relying on SafeCard, the court of appeals


2
 This argument has been rejected by a judge of this Court, finding that “there is nothing
in the FOIA that precludes the government from relying on an otherwise applicable
FOIA exemption when a non-FOIA statute requires disclosure.” EduCap, 2009 WL
416428, at *4.
                                              15
protects those portions of responsive documents from disclosure “to the extent any

information contained in 7(C) investigatory files would reveal the identities of

individuals who are subjects, witnesses, or informants in law enforcement

investigations.” Nation Magazine, Washington Bureau v. U.S. Customs Serv., 71 F.3d

885, 896 (D.C. Cir. 1995). Nevertheless, the court of appeals notes that SafeCard cannot

be read to permit “an agency to exempt from disclosure all of the material in an

investigatory record solely on the grounds that the record includes some information

which identifies a private citizen or provides that person’s name and address in order to

protect the privacy of those persons,” and it indicates that records pertaining to an

individual’s activity might not be exempt when the records are cloaked in the public

interest because they shed light on agency action. Nation Magazine, 71 F.3d at 895.

        While a person’s privacy interest represented by this exemption might yield in

some cases to the public interest, the plaintiffs seek this information to benefit

themselves as private litigants. They cannot claim that the disclosure of the identifying

information the IRS deleted would advance any public interest. The FOIA was

“fundamentally designed to inform the public about agency action and not to benefit

private litigants.” N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. 132, 143 n.10 (1975); see

also Renegotiation Bd. v. Bannercraft Clothing Co., Inc., 415 U.S. 1, 24 (1974) (finding

that discovery for litigation purposes is not an indicated purpose of FOIA)). To disclose

the information concerning the identity of third-party individuals would not provide the

public with information about agency action, and plaintiffs do not claim that it will. See,

e.g., Johnson v. Comm’r of Internal Revenue, 239 F. Supp. 2d 1125, 1137 (W.D. Wash.

2002) (finding that the IRS properly withhold documents “identifying third parties and



                                             16
witnesses contacted during an IRS investigation, as well as information that these parties

gave to the IRS”).

        Instead, plaintiffs claim that the public interest tips in favor of disclosure because

the public interest being asserted is to show that the IRS acted in a negligent or improper

manner in its performance of its statutory duty under FOIA by improperly withholding

documents from the plaintiffs. Pls. Memo. at 29. To support their argument, plaintiffs

rely on National Archives and Records Administration v. Favish, 541 U.S. 157 (2004),

which indicates “a requester must produce evidence that would warrant a belief by a

reasonable person that the alleged Government impropriety might have occurred.” Id. at

174.

       Plaintiffs’ argument is tautological and misconceives the ruling in National

Archives and Records Administration. The plaintiffs argue that the IRS improperly

withheld documents and that the court must order the disclosure of the documents to

prove that the IRS improperly withheld the documents. First of all, Congress clearly

provided a procedure for parties claiming the government has improperly withheld

documents under a FOIA exemption; it is the very process of judicial review that I am

currently undertaking. See 5 U.S.C. § 552(a)(4)(B). The plaintiffs’ suggestion that the

IRS should disclose the documents to them in order to prove that they did not improperly

withhold the documents goes completely against the process of review provided in FOIA.

In addition, the improper withholding of requested documents is not the type of

government “impropriety” to which the interest of privacy yields. Further, the evidence

plaintiffs provide for the impropriety is that the IRS did not disclose the information

related to a witness interviewed in 2008. The interview occurred outside of the temporal



                                             17
period covered by the request, thus, it has no significance as evidence of IRS

impropriety.

       Thus, I find the documents in the chart, which are withheld according to

Exemption 7(C), were properly withheld, including: Bates ## 00238-239, 00243, 00246,

00314 00455, 00456, 00464-466, 00535, 00608, 00612, 00622, 00626, 00638, 00639-

643, 00653, 00877, 00886, 001036. Further, I find that Bates # 00623 can also be

withheld pursuant to Exemption 7(C).3 Some of these documents, as indicated above, are

also properly withheld under Exemption 7(A).

     3. Documents Withheld Pursuant to Exemption 5 and Attorney-Client Privilege

       Exemption 5 allows agencies to withhold “inter-agency or intra-agency

memorandums or letters which would not be available by law to a party other than an

agency in litigation with the agency.” 5 U.S.C. § 552(b)(5). Exemption 5 serves to

incorporate the privileges the government would enjoy under the relevant statutory or

case law in the pretrial discovery context. F.T.C. v. Grolier Inc., 462 U.S. 19, 27 (1983)

(quoting Renegotiation Bd. v. Grumman Aircraft Engineering Corp., 421 U.S. 168, 184

(1975)). The attorney-client privilege is one such evidentiary privilege encompassed by

Exemption 5. See, e.g., Tax Analysts v. IRS, 294 F.3d 71, 76 (D.C. Cir. 2002) (citing

Burka v. HHS, 87 F.3d 508, 516 (D.C. Cir. 1996)); see also Mead Data Central, Inc. v.

U.S. Dep’t of Air Force, 566 F.2d 242, 252 (D.C. Cir. 1977).



3
 The description of the document, “Memorandum to File from Moss memorializing her
impression of a telephone conversation with a third party taxpayer regarding an interview
pursuant to a summons,” is almost identical to that of Bates # 455, “Memorandum to File
written by Moss memorializing her impressions of a telephone conversation with a third
party regarding a summon [sic].” App. A.


                                             18
        The purpose of the attorney-client privilege is to protect a client’s confidences to

his or her attorney, thereby encouraging an open and honest relationship between the

client and the attorney. Coastal States Gas Corp. v. Dep’t of Energy, 617 F.2d 854, 862

(D.C. Cir. 1980). Federal courts have extended the privilege in the converse direction,

protecting attorney’s written communication to a client, with the purpose of again

protecting against inadvertent disclosure of client’s confidences; however, the court of

appeals has determined that communication from the attorney is only protected if it is

based on confidential information provided by the client. Mead Data Central, Inc., 566

F.2d at 254. Thus, “when an attorney conveys to his client facts acquired from other

persons or sources, those facts are not privileged.” In re Sealed Case, 737 F.2d 94, 99

(D.C. Cir. 1984) (citing Brinton v. Dep’t of State, 636 F.2d 600, 604 (D.C. Cir. 1980),

cert. denied, 452 U.S. 905 (1981)).

        As indicated in the chart, plaintiffs concede the application of Exemption 5 to

some of these documents. I will now consider the documents to which the plaintiffs

object in response to defendant’s assertion of Exemption 5 and the attorney-client

privilege. In determining whether the attorney-client privilege exists in a FOIA context,

the court of appeals has considered whether the information in the withheld documents

“was communicated to or by an attorney as part of a professional relationship in order to

provide the [agency] with advice on the legal ramifications of its actions” and whether

“the information is confidential.” Mead Data Central, Inc., 566 F.2d at 253. As the

plaintiffs rightly argue, the mere fact that an attorney is listed as a recipient or author

does not make a document protected under this privilege. Pls. Memo. at 22.

Nevertheless, all of the documents in question, save two, Bates ## 00242 and 00457-461,



                                               19
are clearly communications to or by an attorney and relate to advice on the legal

ramifications of agency action. See, e.g., App. B at Row 19 (Bates # 001036: “e-mail

between Moss and IRS Counsel seeking advice on addressing a third party’s

noncompliance with summons”). Further, plaintiffs provide no evidence to suggest that

the confidentiality of the documents is in question. Thus, I find Bates ## 00231, 00238-

239, 00456, 00464-466, 00496, 00532-533, 0633-634, 00757-758, and 001036.

       Plaintiffs also argue that factual information should be segregated and disclosed.

Id. On this point, plaintiff is incorrect. Factual information provided by the client to the

attorney is the essence of the privilege; only when the attorney conveys facts acquired

from a third party does the protection of the privilege come into question. In re Sealed

Case, 737 F.2d at 99 (citing Briton, 636 F.2d at 604)). There is no such instance here,

and the IRS may continue to withhold the content of these documents in their entirety.

       I turn now to the two documents which do not clearly represent an attorney-client

communication: Bates ## 00242 and 00457-461. The first document, # 00242, is a

“‘Conference or Contact Memorandum’ written by revenue agent regarding a third party

taxpayer’s interview.” Singh Decl. 16. I believe that this document was inadvertently

withheld under Exemption 5 and that the IRS would have grounds to withhold this

document that were not asserted. In cases involving privilege in the discovery context, I

have found that inadvertent mistakes on a privilege log do not justify the harsh sanction

of the production of a privileged document. See, e.g., Trustees of Elec. Workers Local

No. 26 Pension Trust Fund v. Trust Fund Advisors, Inc., No. 03-CV-2332, 2010 WL

558719, *8 n.8 (D.D.C. Feb. 12, 2010)). I will not impose such a sanction here. Instead,

I will order the IRS to show cause, within 10 days of this Order, why it should not



                                             20
disclose Bates # 00242. Further, for the reasons stated below, I find that the IRS properly

withheld Bates ## 00457-461 according to Exemption 5 and the work-product privilege;

therefore, I will not need to consider whether it was also properly withheld under the

attorney-client privilege.

                     4. Documents Withheld Pursuant to Exemption 5
                         and the Attorney-Work Product Privilege

        Plaintiffs object to the IRS’s claim of attorney-work product privilege in

reference to the 7 documents listed in their Appendix C. App. C to Pls. Mot. Further,

plaintiffs ask that the Court require the IRS to produce the identities of the third parties in

those instances where it asserted the attorney-work product doctrine and for an in camera

review of the 7 contested documents. Pls. Mot. 1-2.

        Like the attorney-client privilege, the work-product privilege falls within the

protection of Exemption 5. N.L.R.B. v. Sears, Roebuck & Co., 421 U.S. at 154. The

work-product privilege protects written materials lawyers prepare “in anticipation of

litigation.” Fed. R. Civ. P. 26(b)(3). According to Federal Rule 26(b)(3), “documents

and tangible things that are prepared in anticipation of litigation or for trial by or for

another party or its representative” may not be discovered. Fed. R. Civ. P. 26(b)(3)(A).

The purpose of the privilege is to protect the adversary process by ensuring that lawyers

work with a “degree of privacy, free from unnecessary intrusion by opposing parties and

their counsel.” Hickman v. Taylor, 329 U.S. 495, 510 (1947).

        The attorney work-product privilege is not an absolute protection; rather, it is

“qualified and may be overcome by need and undue hardship.” In re Seagate

Technology, LLC, 497 F.3d 1360, 1375 (Fed. Cir. 2007) (citing Fed. R. Civ. P. 26(b)(3)).




                                              21
A distinction is drawn between work product that is factual and work product that is the

result of mental processes such as plans, strategies, tactics, and impressions, whether

memorialized in writing or not. Id. A showing of substantial need and inability to obtain

the equivalent without undue hardship can overcome the privilege as to factual work

product. See Fed. R. Civ. P. 26(b)(3); see also Upjohn Co. v. United States, 449 U.S.

383, 400 (1981); Director, Office of Thrift Supervision v. Vinson & Elkins, LLP, 124

F.3d 1304, 1307 (D.C. Cir. 1997).

       I have already found Bates ## 00231, 00238-239, 00240-241, 00243, and 001036

to be properly withheld under other exemptions; therefore, I will not have the occasion to

consider whether they were also properly withheld here, as they will be withheld

regardless. As for Bates # 00242, I have asked the IRS to provide supplemental

information supporting its decision to withhold the document. Thus, the only document

that remains is Bates ## 00457-461, a “[m]emorandum from DOJ to the IRS/DOJ

working group regarding international cases, providing litigation guidelines for enforcing

IRS summonses issued under Bank of Nova Scotia rules.” App. C to Pls. Mot.

       The IRS has withheld Bates ## 457-461 according to Exemption 5, asserting

attorney-client and work-product privileges, and to Exemption 7(E), which allows the

agency to withhold from disclosure information that “would disclose techniques and

procedures for law enforcement investigations or prosecutions, or would disclose

guidelines for law enforcement investigations or prosecutions if such disclosure could

reasonably be expected to risk circumvention of the law.” 5 U.S.C. § 552(b)(7)(E). The

plaintiffs have not objected to the application of Exemption 7(E). Instead, the plaintiffs

argue generally that the work-product privilege is improperly applied because the



                                            22
documents were not created in anticipation of litigation and that the IRS did not release

factual portions of the withheld documents. Pls. Memo. at 25. The IRS claims that the

memorandum sets forth “litigation guidelines for enforcing IRS summons” and that

disclosure of the memorandum “could provide parties who do not wish to comply with

the summons with information they could use to fight or otherwise circumvent the

summons.” Def. Opp. 18-19. As such, the IRS argues that the memorandum could be

used to circumvent the law. Id. at 19. This rationale also indicates that the document is

used in preparation of potential litigation to enforce a summons. Thus, under either

Exemption 5 or 7, the IRS has properly withheld the document and will not be forced to

disclose it.

   5. Documents Withheld Pursuant to Exemption 5 and Deliberative Process Privilege

         Plaintiffs object generally to the IRS’s application of Exemption 5 and the

deliberative process privilege, without naming specific documents. Pls. Memo. 18-21.

Instead, plaintiffs assert that the privilege is overly applied in this case and that “there is a

good possibility that numerous documents Moss and other IRS employees working on

the ‘V.I. Project’ have received qualify as the IRS’s ‘working law’ and should be

disclosed as they would fall within the definition of [requested information].” Pls. Memo.

20-21.

         The deliberative process privilege provides protection for those documents which

reflect “advisory opinions, recommendations, and deliberations that are part of a process

by which Government decisions and policies are formulated.” Dep’t of the Interior v.

Klamath Water Users Protective Assoc., 532 U.S. 1, 8-9 (2001) (citing N.L.R.B. v. Sears,

Roebuck & Co., 421 U.S. at 150). The purpose of the privilege is three-fold: first, it



                                               23
“protects candid discussions within an agency;” second, “it prevents public confusion

from premature disclosure of agency opinions before the agency established its final

policy;” and, third, “it protects the integrity of an agency’s decision,” preventing the

public from judging officials based on information they may have considered prior to

issuing their final decision. Alexander v. F.B.I., 192 F.R.D. 50, 55 (D.D.C. 2000) (citing

Judicial Watch v. Clinton, 880 F. Supp. 1, 12 (D.D.C. 1995), aff’d, 76 F.3d 1232 (D.C.

Cir. 1996)). The privilege promotes the quality of agency decision-making by protecting

decision-makers’ ability to communicate freely and privately without concern that

deliberations will become the subject of discovery. Klamath Water Users Protective

Assoc., 532 U.S. at 8-9.

       For the privilege to apply, communications must be pre-decisional. N.L.R.B. v.

Sears, Roebuck & Co., 421 U.S. at 151. Not every document related to a given decision

will be protected by the privilege simply because it is pre-decisional. N.L.R.B. v. Jackson

Hosp. Corp., 257 F.R.D. 302, 308 (D.D.C. 2009). Pre-decisional documents must also be

deliberative to qualify for the privilege. Id. “A document is ‘predecisional’ if it plays a

role in the agency’s decision-making process, and information within that document is

deliberative if it involves the weighing of arguments for and against various outcomes.”

Wilson v. Dep’t of Justice, 87-CV-2415, 1991 WL 111457, at *4 (D.D.C. June 13, 1991)

(citing Access Reports v. Dep’t of Justice, 926 F.2d 1192 (D.C. Cir. 1991)). A document

is deliberative if it reflects the give-and-take of the consultative process. Coastal States

Gas Corp., 617 F.2d at 866 (D.C. Cir. 1980). In other words, “the document must be a

direct part of the deliberative process in that it makes recommendations or expresses

opinions on legal or policy matters.” Vaughn v. Rosen, 523 F.2d 1136, 1144 (D.C. Cir.



                                              24
1975). Thus, purely factual material is not protected, “‘unless the material is so

inextricably intertwined with the deliberative sections of documents that its disclosure

would inevitably reveal the government’s deliberations.’” N.L.R.B. v. Jackson Hosp.

Corp., 257 F.R.D. at 308 (quoting In re Sealed Case, 121 F.3d 729, 737 (D.C. Cir.

1997)). Therefore, documents will not be protected in their entirety, unless redacting the

portions of the documents that reveal deliberations is impossible. Id. at 309. Documents

that “‘memorialize or evidence the policy an agency ultimately adopts on an issue’” or

“documents that the agency used in dealing with the public” are not privileged. Id.

       Plaintiffs rest their objection to the use of the privilege to withhold documents on

mere speculation that some of the documents might include working law. I cannot find

that the exemption was improperly withheld on mere speculation, nor I will order the

defendant to release the documents because of this same speculation.

                       6. Documents Withheld Pursuant to Exemption 3

       The IRS withheld a large number of the documents according to 5 U.S.C. §

552(b)(3), which provides an exemption from production under FOIA for information

“specifically exempted from disclosure by statute.” Id. The plaintiffs object to the

withholding of 37 documents pursuant to this exemption, hereinafter referred to as

Exemption 3. See App. A to Pls. Mot. (“App. A”). For this FOIA exemption to apply,

the statute in question must require that “the matters be withheld from the public in such

a manner as to leave no discretion on the issue,” or it must “[establish] particular criteria

for withholding or [refer] to particular types of matters to be withheld.” Id. Thus, for the

statutory exemption to apply, the IRS must be able to look to another statute to meet the

exemption.



                                              25
       The IRS argues that 26 U.S.C. § 6103(a) mandates that tax return information be

held confidential, except for a number of strictly construed exemptions. Def. Memo. 5

(citing 26 U.S.C. § 6103(a); and Church of Scientology of Cal. v. IRS, 484 U.S. 9

(1987)). Plaintiffs do not resist the assertion that § 6103 meets the standard for

Exemption 3, but they argue that the IRS wrongly applied the exemption to 37

documents. Pls. Memo. 17; see also App. A.

       According to the statute, “return information” has a very broad definition,

encompassing:

                a taxpayer’s identity, the nature, source, or amount of his
                income, payments, receipts, deductions, exemptions,
                credits, assets, liabilities, net worth, tax liability, tax
                withheld, deficiencies, overassessments, or tax payments,
                whether the taxpayer’s return was, is being, or will be
                examined or subject to other investigation or processing, or
                any other data, received by, recorded by, prepared by,
                furnished to, or collected by the Secretary with respect to a
                return or with respect to the determination of the existence,
                or possible existence, of liability (or the amount thereof) of
                any person under this title for any tax, penalty, interest,
                fine, forfeiture, or other imposition, or offense, and . . . any
                part of any written determination or any background file
                document relating to such written determination.

26 U.S.C. § 6103(b)(2)(A-B).

       Plaintiffs argue that the IRS has: (1) over-applied Exemption 3, by withholding

all third-party information; and (2) withheld information that, under agency regulations,

plaintiffs should have been given. Pls. Memo. 17. Plaintiffs further assert that the IRS

cannot withhold the identity of and the content of conversations with third parties the IRS

interviewed regarding the tax liability of plaintiffs. Id. I do not reach that question. First,

I have found that each of the documents in question are properly withheld under other




                                               26
exemptions. Second, several of the documents withheld under Exemption 3 are also

withheld under Exemption 6 and plaintiffs do not object that the documents are properly

withheld under this exemption. Thus, the IRS may continue to withhold the documents.

       The only document to which plaintiffs object to the application of Exemption 3

and for which I have not found another exemption applies is Bates # 00242. I have

already ordered defendant to provide supplemental briefing on the application of the

Exemption 5 to this document. Upon receiving this, I will make a determination

regarding Bates # 00242.

       Lastly, I note that plaintiffs object to the IRS withholding Bates ## 00497-498

and 00612 according to Exemption 3. See Pls. Mot. at App. A. The IRS did not list

these documents as withheld according to Exemption 3. Plaintiffs do not object to the

withholding of the documents under any of the exemptions by which they were actually

withheld. Thus, I find that the IRS may continue to withhold the documents.

                     D. Senders and Recipients of Withheld E-mails

       Plaintiffs also argue that even if the content of the withheld e-mails are exempt

from disclosure, the sender and receiver information should be disclosed. Plaintiffs’

Reply to the Defendant’s Response in Opposition to the Plaintiffs’ Motion for Summary

Judgment [#17] at 3. For many of the documents where this information has not been

disclosed, defendant has not claimed an exemption, such as exemption 6, specifically to

withhold the name of the IRS Counsel, other IRS employees, and DOJ Counsel. The

IRS must demonstrate that it has released all reasonably segregable portions of each

withheld document. See 5 U.S.C. § 552(b). The IRS “cannot justify withholding an

entire document simply by showing that it contains some exempt material.” Mead Data



                                            27
Central, 566 F.2d at 260. While Singh indicates that she is “aware of the duty to

segregate the portion of a record that can be released from withheld portions,” she does

not indicate why sender and receiver information was not disclosed for all withheld e-

mails. Singh Decl. ¶ 10. I will order, within 10 days, the IRS to show cause as to why the

sender and recipient information of all withheld e-mails should not be disclosed to

plaintiffs.

                                       IV. Conclusion

        For the reasons stated herein, I will deny pendente lite Plaintiffs’

Motion for Summary Judgment [#11] and Internal Revenue Service’s Motion for

Summary Judgment [#14]. Defendant is ordered to show cause in 10 days why Bates #

00242 and sender and receiver information for withheld e-mails should not be disclosed.

        SO ORDERED.
                                                                Digitally signed by John
                                                                M. Facciola
                                                                Date: 2010.06.02
                                                                15:02:01 -04'00'
                                       JOHN M. FACCIOLA
                                       UNITED STATES MAGISTRATE JUDGE




                                              28
                                       ADDENDUM

       Apparently unwilling to ruin the surprise, neither party advised this Court that

another court, the United States District Court for the U.S. Virgin Islands, was

simultaneously entertaining a challenge by different but related plaintiffs to the IRS’

refusal to disclose the records at issue in this case. This led both courts to expend the

time reaching independent conclusions, a process that could have been avoided, or at

least shortened substantially, had plaintiffs only informed both courts of the pendency of

the challenges and suggested that one stay its hand until the other had ruled.

       That being water under the bridge, it makes sense to review both opinions now so

that the differences between them can be highlighted, a process that one can hope will

expedite further review of both of them.

       First, this Court rejected plaintiffs’ contention that the cut-off date for the search

should be January 10, 2008, while the district court in the U.S. Virgin Islands held that

using the date of the request, June 6, 2007, was unreasonable and that there was a

genuine issue of material fact as to when the IRS began its search. As I have explained,

however, the difference between using the request date and the search date is

insignificant and plaintiffs’ contention that the Court use January 10, 2008, the date the

IRS asked for more time to complete the search, has nothing to recommend it.

       Second, the Virgin Islands court held that while section 6103 applied and justified

the exemption the IRS claimed, the IRS must still segregate and disclose data, including

names of employees, that could not be classified as taxpayer data. It was unnecessary for

me to reach that issue, because I held that the concerned documents were exempt under

other exemptions.



                                             29
       Third, the Virgin Islands court held that items three and four in Appendix C,

described as “Moss’s notes and impressions of a third party interview” and “conference

or contact memorandum written by revenue agent regarding a third party taxpayer’s

interview” were not covered under the attorney-client and work-product privileges.

Again, it was unnecessary for me to reach that issue since I held those documents to be

exempt under other exemptions or requested additional briefing.

       Fourth, while the Virgin Islands court held that IRS must disclose the names and

personal information of IRS employees, I have required additional briefing of that issue.

       Finally, in all other respects, the two courts agreed.




                                             30